UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1613



CASSANDRA F. BULLOCK,

                                              Plaintiff - Appellant,

          versus


REHRIG INTERNATIONAL, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:05-cv-00697-JRS)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, CENTRAL VIRGINIA LEGAL AID SOCIETY, INC.,
Richmond, Virginia, for Appellant.      James P. McElligott, Jr.,
MCGUIREWOODS LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cassandra F. Bullock appeals the district court’s order

granting summary judgment in favor of Rehrig International, Inc.,

on Bullock’s sex discrimination, sexual harassment, and retaliation

claims brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bullock

v. Rehrig Int’l, Inc., No. 3:05-cv-00697-JRS (E.D. Va. May 10,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -